DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	Applicant’s arguments filed January 5, 2022 have been fully considered but are not persuasive. Applicant argues that Schrock and Smela each fail to teach “wherein the at least one flexible conductive knitted yarn is operable to sense changes in its shape.” Concerning Schrock, Applicant argues “Hence, in Schrock, the sensors, woven into the garment by the conductive fabric, detect a change in shape of the airbag surface. In other words, the conductive fabric that forms the garment does not detect the change in shape.” The Examiner respectfully disagrees. In Schrock, the change in shape is specifically detected via changes in resistance of the conductive fabric itself, i.e. the conductive fabric acts as the shape sensor since it is the component which generates sensor values (in this case, resistance values) in response to the change in shape. In other words, when the conductive fabric expands or contracts, that change in shape is detected by the conductive fabric’s own change in resistance, which means that the fabric is sensing changes in its own shape.
	Applicant presents essentially the same argument against Smela, namely that Smela’s “regulating electrical circuit” detects the change in shape of the conductive fabric, which Applicant alleges is not the same as the claimed “wherein the at least one flexible conductive using the change in resistance in the fabric itself, i.e. the fabric itself acts as a shape sensor since it generates the sensor values (i.e. resistance values) which indicate the change in shape. Accordingly, the previous rejections are maintained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7, 9-11, 13-15, 17-19 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0051699 to Speich (hereinafter “Speich”)(cited in Applicant's IDS) in view of US 2010/0063779 to Schrock (hereinafter “Schrock”)(cited in Applicant's IDS) in view of US 6,360,615 to Smela (hereinafter “Smela”).
Regarding claims 1, 10-11, 26 and 27, Speich teaches a knitted garment adapted to receive, process, and/or transmit data (abstract), comprising at least one flexible conductive knitted yarn directly knitted into electrical components in the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1; element 4 is conductive and it is taught to be woven into a fabric, i.e. it can broadly be considered a type of “yarn”; additionally, as noted in Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”), the knitted electrical components including at least one RFID antenna that is fully-knitted using flexible conductive yarn integrated into the garment (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1; see Para. [0013], the antenna may be formed from “metallic thread” and/or “conductively coated polymer thread,” both of which are synonymous with “conductive yarn”) so as to receive, process, and transmit data in an active or passive manner to a remote monitoring or display device (the antenna loop 6 forms an H-field antenna for close range and the antenna sections 16, 18 which are outside the antenna loop 6 are used as an E-field antenna for long range, para. 21; passive transponder, para. 7).
Speich lacks the teaching of data gathered from a wearer of the garment. Another reference, Schrock, is in the field of sensor systems operably connected to communication ports which collect performance data from a wearer (abstract) and teaches conductive yarn (the sensors 16 and/or leads 18 may be woven into garments or fabric structures using conductive yams when weaving or knitting the garment or fabric structures, para. 56); data 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich’s device to be implemented as a wearable garment for collecting data of a wearer via conductive yarn/fabric sensors, as taught by Schrock, because this would advantageously allow the device to be used for assessment purposes, such as by those in the medical field to provide medical aid, or to the user directly, thereby increasing overall health. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.
Concerning the limitation “wherein the at least one flexible conductive knitted yarn is operable to sense changes in its shape,” Schrock further teaches that conductive sensors can measure changes in their own shape via measuring resistance or capacitance within the conductive material (see Para. 56: “When the bag surfaces expand and/or contract during activity, the sensors can detect such changes through changes in resistance of the force-sensitive material to detect the forces on the airbag” and “conductive materials can be located on the top and bottom of the airbag, and changes in the capacitance between the conductive materials as the bag expands and compresses can be used to determine force.”). Furthermore, another reference, Smela, teaches another wearable garment including conductive yarn knitted into the garment, and specifically teaches that the yarn/fabric can be 

	Regarding Claims 2-4 and 17-19, see antenna sections 16 and 18 of Speich (which form a knitted dipole antenna in a meander line dipole layout), as well as RFID chip 12 of Speich. 

Regarding claims 5 and 6, Speich in view of Schrock and Smela lacks the teaching wherein said RFID chip contains a digital ID identifying fabric characteristics of said garment ([claim 5]); wherein said RFID chip contains a digital ID identifying a wearer of the garment as authorized to enter into a facility ([claim 6]). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the RFID chip contain a digital ID identifying fabric characteristics of said garment; a digital ID identifying a wearer of the garment as authorized to enter into a facility, since it was known in the art that RFID chips contain digital information for the purpose of tailoring the devices with the RFID chips to specific applications. The motivation would have been to allow the device to be used in specific applications, thereby extending the applicability and, thereafter, 

Regarding claim 7, Speich further teaches wherein said at least one RFID antenna is knitted so as to form an RFID tag (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1).

Regarding claims 9 and 28, Speich as modified by Schrock and Smela teaches measuring contraction and/or elongation (i.e. stretching and relaxing) of the flexible conductive knitted yarn, as discussed above with regard to claim 1. Furthermore, Schrock 
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Speich in view of Schrock and Smela to use a Bluetooth module for sending measurements to a remote device (e.g. smartphone or computer), as taught by Schrock, because it would allow the transmission of collected data for e.g. review purposes using a popular and well-known wireless transmission technology. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding claim 13, Speich as modified above lacks the explicit teaching of a onesie to be worn by a baby; monitoring of sudden infant death syndrome. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the garment be a onesie to be worn by a baby for monitoring of sudden infant death syndrome, since it was known in the art that onesies are manufactured by the same methods as adult garments, such as the ones seen in Schrock and Smela; and that sensors which monitor adults can be used to monitor babies for medical issues, such as sudden infant death syndrome. The motivation would have been to help parents by giving medical feedback pertaining to their child, thereby decreasing the chance of accidental death. 
Furthermore, the Examiner previously took official notice that it was known in the art to include sensors in onesies for monitoring babies while sleeping, and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Speich in view of Schrock and Smela to be implemented in the form of as a onesie for monitoring a baby so that the health and safety of babies could be better monitored. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of 

Regarding claims 14-15, Schrock further teaches integrating sensors adapted to monitor vital signs of the user (additional sensors may be provided to sense or provide data relating to other parameters, such as a physical or physiological data, including heart rate, pulse rate, body temperature, blood pressure, EKG data, EEG data, para. 71) and said at least one antenna adapted to transmit captured data wirelessly (the shoe generally includes a force sensor system 12 operably connected to a universal communication port 14; the sensor system 12 collects performance data relating to a wearer of the shoe 100, para. 44, 55the module 22 may be connected to the port 14, para. 65; module 22 may be connected to an antenna for wireless communication, para. 66) to a display of a portable device (an external device 110, such as a computer/gaming system, can be provided with system 12; for example, a gaming program may be configured to alter the attributes of an in game character based on a user's real-life activities, which can encourage exercise, para. 118). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Speich in view of Schrock and Smela to collect vital sign data of a user with integrated sensors, as taught by Schrock, because doing so would allow the collection of inherently useful valuable diagnostic information. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention. The Examiner notes that the . 

Claims 2-6, 8 and 16-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Smela as applied to claim 1 above, and further in view of WO 2012/126063 A1 to Martin (hereinafter “Martin”) (cited by Applicant’s IDS).
Regarding claim 16, in addition to what was discussed above for claim 1, Speich as modified above lacks the teaching of providing a planar design of a garment to a computer aided design knitting program, exporting a CAD specification of the garment to a knitting machine; knitting using said knitting machine at least one flexible conductive yarn in accordance with the CAD specification. Martin is in the field of attaching an RFID tag including a primary antenna to a fabric or item of clothing (abstract) and teaches providing a planar design of a garment to a computer aided design knitting program (production line process for attaching RFID tags 120 to tape substrate 110 such as by means of a multi-step online machine; each tag 120 is attached to substrate 110 followed by accurate positioning of each tag 120 relative to antenna pattern 111, page 10, lines 8-15); exporting a CAD specification of the garment to a knitting machine, and knitting, using said knitting machine, at least one flexible conductive yarn directly into said at least one sensor and/or said at least one RFID antenna of said garment in accordance with the CAD specification (substrate 110 being woven or knitted on a loom; substrate 110 comprises a plurality of yarns including conductive yarns which may be knitted to form an antenna pattern 111, page 9, lines 31-34 
The Examiner further previously took Official Notice that using a CAD program for designing a garment and outputting the specification to a knitting machine is an incredibly well-known manufacturing process for creating garments. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the computer aided design of Martin in the method of making a knitted garment of Speich in view of Schrock and Smela. The motivation would have been to ensure good electromagnetic coupling to the antenna associated with the RFID tag (Martin, page 10, lines 8-15), therefore ensuring high quality of the finished product. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention, and/or utilizing a known automated manufacturing method to enhance the speed of manufacture while reducing cost.

Regarding claims 2-4 and 17-19, Speich (as modified) teaches the garment of claim 1, the method of claim 16, respectively, as disclosed above, wherein said at least one RFID antenna comprises a knitted dipole antenna in a meander line dipole layout (the antenna loop 6 forms an H-field antenna for close range and the antenna sections 16, 18 which are outside the antenna loop 6 are used as an E-field (dipole) antenna for long range, para. 21); Speich appears to use the term “E-field antenna” synonymously with “dipole antenna” based on Paras. 3-4, and thus is considered to teach these claims as discussed above; but, in the interest of being thorough, Martin is in the field of attaching an RFID tag including a 

Regarding claims 5 and 6, Speich in view of Schrock and Smela lacks the teaching wherein said RFID chip contains a digital ID identifying fabric characteristics of said garment ([claim 5]); wherein said RFID chip contains a digital ID identifying a wearer of the garment as authorized to enter into a facility ([claim 6]). However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the RFID chip contain a digital ID identifying fabric characteristics of said garment; a digital ID identifying a wearer of the garment as authorized to enter into a facility, since it was known in the art that RFID chips contain digital information for the purpose of tailoring the devices with the RFID chips to specific applications. The motivation would have been to allow the device to be used in specific applications, thereby extending the applicability and, thereafter, the free market value of the device; while simultaneously allowing a design which is simple, 

Regarding claim 20, Speich as modified above teaches the method of claim 16, said planar design, as disclosed above, and further teaches a pattern for a knitted RFID tag (RFID textile label having a textile carrier 2 made of a woven fabric into which an open antenna 4 is woven in meandering fashion, para. 21; fig. 1).

Regarding claims 8 and 21, Speich teaches the garment of claim 1, the method of claim. 16, respectively, as disclosed above, wherein said at least one RFID antenna comprises an antenna having a frequency in an RFID frequency bandwidth (RFID chip is connected 
It would have been obvious to one of ordinary skill in the art at the time of the invention to select from among the known useable antenna frequencies as seen in Martin because it would have been obvious to one of ordinary skill in the art to engage in routine experimentation to discover the optimal frequency. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”) (citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
The Examiner notes that the antennas in both Speich and Martin can be seen to have a folded/woven shape.

Regarding claim 22, see the rejection of claim 9 above which addresses the same limitation.

Claims 12 and 23-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Smela as applied to claim 1 above, and further in view of US 2005/0267377 to Marossero et al. (hereinafter “Maroserro”).
Regarding Claims 12 and 23, in addition to what was discussed above with regard to claim 1, Speich as modified above lacks the explicit teaching of a bellyband that surrounds a uterus; monitoring uterine activity and/or assessing fetal well-being. Marossero is in the field of maternal-fetal monitoring systems (abstract) and teaches a bellyband that surrounds a uterus (a set of electrodes provided on a vest, para. 61; a set of eight electrodes are positioned such that four are placed on the vertical mid-line of the abdomen and the remaining four are positioned so that two electrodes are left, right, each, of the mid line vertically aligned four electrodes, para. 62; fig. 1 ); a sensor adapted to monitor uterine activity and/or assess fetal well-being (maternal-fetal vital signs, such as ECG, EHG signals, are obtained from the sensors and transmitted to a computing means for signal processing, para. 75; data that can be extracted includes fetal heart rate, fetal ECG, fetal position, para. 22). It would have been obvious to one of ordinary skill in the art at the time of the invention to monitor Speich in view of Schrock and Smela to be implemented as a fetal-monitoring garment, as seen in Marossero, because doing so would advantageously allow monitoring of a baby during pregnancy, therefore giving doctors more information to make medical assessments and increasing the current and/or future health of the baby. Another rationale for making the modification is adapting known improvement or other known technical arrangements from one invention to another related invention.

Regarding Claim 24, see e.g. Para. 6 of Speich (RFID chip 12 inductively coupled to RFID antenna).

Regarding Claim 25, see the rejection of claim 9 above which addresses the same limitation.

Claim 13 is also rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Speich in view of Schrock and Smela as applied to claim 1 above, and further in view of US 2013/0197387 to Lipoma et al. (hereinafter “Lipoma”).
Regarding Claim 13, Speich in view of Schrock and Smela render the claim obvious for the reasons indicated previously in this action. However, as further evidence of the obviousness of the claim, another reference, Lipoma, teaches a measuring garment which can be implemented as an infant onesie and which monitors parameters such as respiration, skin temperature and body position and the device is used to provide detection and prevention of SIDS (see, e.g., FIG. 6 and Paras. 31, 70, 85, 96, 103, 106). Accordingly, it would have been obvious to modify Speich in view of Schrock and Smela to be implemented, in at least some embodiments, as an infant onesie for monitoring various parameters to detect/prevent SIDS, as taught by Lipoma, for the purpose of enhancing the versatility of the device and increasing the number of uses of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Reid ‘749: see Para. 66;
Tang ‘097: see Paras. 42, 43.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792